                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW MEXICO

JESSIE JAMES YODER,

        Plaintiff,
v.                                                                                Civ. No. 20-1242 JCH/GJF

CITY OF LAS CRUCES,

        Defendant.

             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION
          ON DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS

        THIS MATTER is before the Court on Defendant’s Motion for Judgment on the Pleadings.

ECF 24. The Motion was filed on Wednesday, April 21, 2021, and Plaintiff had until Monday,

May 10, 2021—nineteen days later—to file his response.1 Plaintiff, however, has still filed no

response and has thus “consent[ed] to grant[ing] the motion.” D.N.M.LR-Civ. 7.1(a).

        Although Plaintiff has consented to the granting of this Motion, the Court has nevertheless

conducted an independent review of the Motion and the record. Based on this review, the Court

recommends that the Motion be GRANTED and the Complaint [ECF 1-2 at 8-9] DISMISSED

WITHOUT PREJUDICE. The Court further recommends allowing Plaintiff to file a motion for

leave to amend his Complaint. If Plaintiff fails to timely file such a motion, or if such a motion is

later denied, the Court then recommends dismissing the Complaint with prejudice.

I.   BACKGROUND

        In October 2020, Plaintiff filed his Complaint [ECF 1-2 at 8-9] in New Mexico’s Third

Judicial District. This Complaint names the City of Las Cruces as the sole Defendant, requests a

trial by jury, and seeks $125,000 in relief (in addition to interest and court costs). ECF 1-2 at 8.


1
  See D.N.M.LR-Civ. 7.4(a) (providing fourteen calendar days to file a response); Fed. R. Civ. P. 6(a), (d) (adding
three days for service by mail and preventing the last day from landing on a weekend); see also ECF 26 (Defendant’s
May 14, 2021, notice that briefing on this Motion is complete).
The Complaint’s allegations consist entirely of one sentence: “I was downtown on December 26,

2019 and two police officers approached[,] forced my arms behind my back and the other beat me

in the chest.” Id.

         After Defendant removed this case and answered the Complaint, the Court held a Rule 16

status conference and issued a scheduling order on March 1, 2021. See ECFs 1, 6, 12, 16-21. The

Court’s scheduling order set a discovery deadline of June 25, 2021, and required Plaintiff to “move

to amend pleadings and/or join additional parties” no later than March 8, 2021. ECF 20 at 1-2.

         On April 21, 2021, Defendant filed the instant Motion requesting judgment on the

pleadings. ECF 24. Defendant argues that because the Complaint alleges a 42 U.S.C. § 1983 civil

rights violation—while “only alleg[ing] the action of individual officers” and not “any action or

policy of the City”—it “does not allege any facts that could be interpreted as a Monell claim.” Id.

at 1-5; see also id. at 1 (observing that “a municipality is liable [under § 1983] only when the

official policy is the moving force behind the injury alleged” (quoting Barney v. Pulsipher, 143

F.3d 1299, 1307 (10th Cir. 1998)). Consequently, Defendant requests that the Court dismiss the

Complaint because it “fails to state a claim upon which relief can be granted.” Id. at 1-2.2

II. APPLICABLE LAW

         A. General Pleading Standard

         Although “[a] pro se litigant’s pleadings are to be construed liberally,” Hall v. Bellmon,

935 F.2d 1106, 1110 (10th Cir. 1991), such a litigant must nevertheless “follow the same rules of

procedure that govern other litigants.” Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836,

840 (10th Cir. 2005) (internal quotation marks omitted). Under the Federal Rules of Civil


2
 Although unnecessary to the Court’s analysis, Defendant notes that “[a]fter investigation, it is the position of defense
counsel that the events alleged in Plaintiff’s complaint never occurred.” Id.at 3; see also id. (also noting that “[t]here
are no police records documenting the events alleged in Plaintiff’s complaint or an encounter with Plaintiff on
December 26, 2019”).

                                                            2
Procedure “[a] pleading that states a claim for relief must contain … a short and plain statement

of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Otherwise, a

court may dismiss such a claim for “failure to state a claim upon which relief can be granted.” See

Fed. R. Civ. P. 12(b)(6), (c), (h)(2).

        A motion for judgment on the pleadings for a “failure to state a claim upon which relief

can be granted” may be asserted “[a]fter the pleadings are closed—but early enough not to delay

trial.” Fed. R. Civ. P. 12(c); 12(h)(2). In addition, “[a] motion for judgment on the pleading under

Rule 12(c) is treated as a motion to dismiss under Rule 12(b)(6).” Atlantic Richfield Co. v. Farm

Credit Bank of Wichita, 226 F.3d 1138, 1160 (10th Cir. 2000); Brown v. Montoya, 662 F.3d 1152,

1160 n.4 (10th Cir. 2011) (noting that “[w]e use the same standard when evaluating 12(b)(6) and

12(c) motions” (quotation omitted)).

        To survive such a motion for judgment on the pleadings, the claim for relief must “contain

enough allegations of fact, taken as true, to state a claim to relief that is plausible on its face.”

Alpenglow Botanicals, LLC v. United States, 894 F.3d 1187, 1195 (10th Cir. 2018) (quoting Khalik

v. United Air Lines, 671 F.3d 1188, 1190 (10th Cir. 2012)). The court must therefore “‘assume

the veracity’ of the well-pleaded factual allegations ‘and then determine whether they plausibly

give rise to an entitlement to relief.’” Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009));

see also Iqbal, 556 U.S. at 678 (explaining that such well-pled “factual content [must] allow[] the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged”).

        B. Municipal Liability under § 1983

        Under 42 U.S.C. § 1983, any person acting under color of state law who “subjects, or

causes to be subjected, any citizen of the United States … to the deprivation of any rights,

privileges, or immunities secured by the Constitution and laws, shall be liable to the party injured.”



                                                  3
         Local governments are considered “persons” who may be liable under § 1983. Monell v.

Dep’t. of Soc. Servs., 436 U.S. 658, 690 (1978). Nevertheless, “[i]t is well established that in a

§ 1983 case a city or other local governmental entity cannot be subject to liability at all unless the

harm was caused in the implementation of ‘official municipal policy.’” Lozman v. City of Riviera

Beach, 138 S. Ct. 1945, 1952 (2018) (quoting Monell, 436 U.S. at 691); see also Barney, 143 F.3d

at 1307 (observing that a local government “may be held liable under 42 U.S.C. § 1983 only for

its own unconstitutional or illegal policies and not for the tortious acts of its employees”). In other

words, “a municipality cannot be held liable … solely because it employs a tortfeasor.” L.A.

County v. Humphries, 562 U.S. 29, 36 (2010) (quoting Monell, 436 U.S. at 691). “Rather, to

establish municipal liability, a plaintiff must show 1) the existence of a municipal policy or custom,

and 2) that there is a direct causal link between the policy or custom and the injury alleged.” Jensen

v. West Jordan City, 968 F.3d 1187, 1204 (10th Cir. 2020) (quoting Bryson v. City of Oklahoma

City, 627 F.3d 784, 788 (10th Cir. 2010)).

         C. Amendment of Pleadings

         After an initial 21-day window to “amend its pleading once as a matter of course,” a party

may “amend its pleading only with the opposing party’s written consent or the court’s leave,” and

“[t]he court should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a). But if

amending a pleading would change the court’s scheduling order, then “[the] schedule may be

modified only for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4).3


3
  “A party seeking leave to amend after a scheduling order deadline must satisfy both the Rule 16(b) and Rule 15(a)
standards.” Tesone v. Empire Mktg. Strategies, 942 F.3d 979, 989-90 (10th Cir. 2019). “In practice,” showing good
cause under Rule 16(b) “requires the movant to show the scheduling deadlines cannot be met despite the movant’s
diligent efforts.” Id. at 988 (quotation omitted). “Good cause” also “obligates the moving party to provide an adequate
explanation for any delay.” Id. (quotation omitted). “Rule 16’s good cause requirement may be satisfied, for example,
if [the movant] learns new information through discovery or if the underlying law has changed.” Gorsuch, 771 F.3d
at 1240. Under the Rule 15(a) standard, “[a] court may deny leave [to amend] . . . on account of undue delay, bad
faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies by amendments previously
allowed, undue prejudice to the opposing party by virtue of allowance of the amendment, or futility of the

                                                          4
III. ANALYSIS

         The Court begins by “assum[ing] the veracity,” Iqbal, 556 U.S. at 679, of Plaintiff’s § 1983

allegation that on December 26, 2019, while at some (unidentified) “downtown” location

(presumably in Las Cruces), two (unidentified) police officers (presumably from the Las Cruces

Police Department, or at least working for or with the City of Las Cruces) “forced [his] arms

behind [his] back [while] the other beat [him] in the chest.” ECF 1-2 at 8.

         Nevertheless, even assuming such facts to be true, the Court concludes that Plaintiff’s

Complaint still does not “contain enough allegations of fact, taken as true, to state a claim to relief

that is plausible on its face.” Alpenglow, 894 F.3d at 1195 (emphasis added). Specifically, the

Complaint sets forth no factual allegations that “show [1] the existence of a municipal policy or

custom [or] … [2] a direct causal link between the policy or custom and the injury alleged.”

Jensen, 968 F.3d at 1204; see ECF 1-2 at 8-9. Absent such facts, Defendant “cannot be subject to

liability at all [under § 1983]”—as “the harm [must have been] caused in the implementation of

official municipal policy.” Lozman, 138 S. Ct. at 1952.4 In other words, the Complaint lacks

sufficient factual allegations to “allow[] the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. Consequently, the

Complaint fails to state a claim upon which relief can be granted.

         Because Plaintiff’s deadline to amend his pleadings has passed, his options for amending

his Complaint are at least significantly limited, if not completed precluded. See supra note 3.



amendment.” Hasan v. AIG Prop. Cas. Co., 935 F.3d 1092, 1101-02 (10th Cir. 2019) (quotation and alterations
omitted).
4
  Although Plaintiff does not expressly label his Complaint as a § 1983 (or any other) cause of action, the Court
“liberally,” Hall, 935 F.2d at 1110, construes it as an attempt to assert a § 1983 cause of action (e.g., one based on the
Fourth Amendment’s prohibition against “excessive force in the course of making an arrest … or other ‘seizure,’”
Graham v. Connor, 490 U.S. 386, 388 (1989)). See also ECF 24 at 4 (Defendant also construing Plaintiff’s Complaint
as asserting a § 1983 cause of action).

                                                            5
Furthermore, in addition to failing to respond to Defendant’s Motion, Plaintiff has never requested

leave to amend his Complaint. For its part, Defendant has not expressly requested, nor presented

this Court with an argument, that the Court should—at this stage—dismiss Plaintiff’s Complaint

with prejudice. See ECF 24 at 1-6. Consequently, to account for the (seemingly remote)

possibility that Plaintiff wishes to amend his Complaint—and has the required justification to do

so, see supra note 3—the Court will recommend allowing Plaintiff to file a motion for leave to

amend his Complaint. Such an approach will allow the Court to better ascertain whether Plaintiff

intends to amend his Complaint and, more importantly, whether he would be able to satisfy the

criteria for filing an amended complaint past its deadline. See supra note 3. If, however, Plaintiff

fails to timely file such a motion, or if such a motion is later denied, the Court then recommends

dismissing the Complaint with prejudice.

IV. CONCLUSION

       For the foregoing reasons, Plaintiff’s Complaint fails to state a claim upon which relief can

be granted.

       IT IS THEREFORE RECOMMENDED that this Court GRANT Defendant’s Motion

for Judgment on the Pleadings [ECF 24] by DISMISSING Plaintiff’s Complaint [ECF 1-2 at 8-9]

WITHOUT PREJUDICE.

       IT IS FURTHER RECOMMENDED that Plaintiff be permitted to file a motion for leave

to amend his Complaint no later than thirty (30) days after the Court’s dismissal of Plaintiff’s

Complaint.

       IT IS FINALLY RECOMMENDED that—if Plaintiff fails to timely file a motion to

amend his Complaint or if such a motion is filed but subsequently denied—the Court dismiss

Plaintiff’s Complaint with prejudice.



                                                 6
    SO RECOMMENDED.



                                               ________________________________________
                                               THE HONORABLE GREGORY J. FOURATT
                                               UNITED STATES MAGISTRATE JUDGE

THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN 14 DAYS OF SERVICE of a copy of
these Proposed Findings and Recommended Disposition they may file written objections with the Clerk of
the District Court pursuant to 28 U.S.C. § 636(b)(1)(c). Any request for an extension must be filed in
writing no later than seven days from the date of this filing. A party must file any objections with the
Clerk of the District Court within the fourteen-day period if that party wants to have appellate
review of the proposed findings and recommended disposition. If no objections are filed, no appellate
review will be allowed.




                                                  7
